Title: From James Madison to Mr. Smith, [ca. 1 May] 1786
From: Madison, James
To: Smith


[ca. 1 May 1786]
J.M. Jr. asks the favor of Mr. Smith to procure & send him the following articles.

About 200 Paccan Nuts, or as they are frequently called, Illinois Hickory Nuts. If there should be any danger of their rooting on the way it will be proper to pack them in dry sand.


Some of the seed of the Sugar Tree.

Some of the seed or nuts of any other new or curious plants or trees; to be wrapped up carefully, and accompanied with a short description of the Tree or Plant, and of the soil & situation in which it grows.

A Wild Cat Skin entire, remaing to the skin of the feet with the fangs. Also the upper and under Jaw bones containing all the teeth.

A black fox skin in the same manner, & as much of the head bones as will shew the teeth fully.

One or two of the Stones with the figure of the shells on them and a memorandum of the situation of the ground on which they are found [and] their distance from the nearest water courses and whether they are frequently met with in similar or in different situations, and of the largest & smallest sizes
